PeR CxjRiam.
The evidence shown in the record of the case on appeal here presented, taken in the light most favorable to the State, is sufficient to make out a case for consideration by the jury on the charge of which defendant Clarence Pugh stands convicted, and to support the verdict of the jury as hereinabove set forth. Indeed, careful consideration of the several exceptions assigned for error fails to reveal error of such prejudicial nature that the judgment below should be disturbed. Rather, it should be and it is affirmed.
Hence in the judgment there is
No error.